PER CURIAM.
Gary Stetson Gavers appeals his final judgment of conviction and sentence. We affirm the judgment, but remand this cause to the trial court to correct the written order of probation at which Gavers need not be present. The order should reflect that Gavers was found guilty by reason of a jury verdict and did not enter a *381guilty plea or a plea of no contest. See, e.g., Hepburn v. State, 780 So.2d 326, 328 (Fla. 3d DCA 2001).
Affirmed in part, reversed in part, and remanded with instructions.